Exhibit 10.3

 

 

 

OPGEN, INC.

2020 STOCK OPTION PLAN

ARTICLE 1
ADMINISTRATION

1.1              Effective Date. The Plan became effective upon approval by the
stockholders at the Annual Meeting held on September 30, 2020. The 2020 Stock
Options Plan will terminate upon the expiration or termination of the last
outstanding award.

1.2              Administration. The Compensation Committee (“Committee”) of the
Board of Directors of OpGen, Inc. (the “Company”) will administer the 2020 Stock
Options Plan (“Plan”), including, whether, for U.S. taxpayer employees, an
option is to be classified as an incentive stock option or non-qualified stock
option. To the extent necessary to comply with Rule 16b-3 of the Exchange Act,
the Committee, shall consist solely of two or more nonemployee Directors
appointed by and holding office at the pleasure of the Board, each of whom is
intended to qualify as a “non-employee director” as defined by Rule 16b-3 of the
Exchange Act or any successor rule. Additionally, to the extent required by
Applicable Law, each of the individuals constituting the Committee shall be an
“independent director” under the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded. The
Committee’s interpretation of the Plan, any Option granted pursuant to the Plan,
all decisions and determinations by the Committee with respect to the Plan are
final, binding and conclusive on all parties.

1.3              Authorized shares. The aggregate number of shares of common
stock of the Company authorized for issuance under the Plan is 1,300,000 shares
of common stock. Shares subject to awards granted under the 2020 Stock Options
Plan that are forfeited or terminated before being exercised will not be
available for re-issuance under the 2020 Stock Options Plan. No more than
500,000 shares may be delivered upon the exercise of incentive stock options
granted under the Plan.

1.4              Adjustments. In the event of a recapitalization, stock split or
similar capital transaction, the Committee will make appropriate and equitable
adjustments to the number of shares reserved for issuance under the Options
Plan, the number of shares that can be issued as incentive stock options, the
number of shares subject to outstanding awards and the exercise price under each
outstanding stock option.

 



1 
 

 

 

ARTICLE 2  

OPTION TERMS

2.1              Grant of Options. The following individuals shall be granted
stock options under the Plan in the amounts set forth on the following chart:

Eligible Holders  Number of Stock Options Board of Directors      William E.
Rhodes, III, Board Chair   50,000  Mario Crovetto   50,000  R. Donald Elsey 
 50,000  Prabhavathi Fernandes, Ph.D.   50,000  Evan Jones   50,000  Executive
Officers      Oliver Schacht, Ph.D.   630,000  Johannes Bacher   210,000 
Timothy C. Dec   210,000        

Options granted to Officers shall be Incentive Stock Options, provided, however,
that to the extent that the aggregate Fair Market Value of stock with respect to
which “incentive stock options” (within the meaning of Section 422 of the
Internal Revenue Code of 1986 (the “Code”) but without regard to Section 422(d)
of the Code) are exercisable for the first time by an Officer during any
calendar year under the Plan, and all other plans of the Company and any parent
or subsidiary corporation thereof (each as defined in Section 424(e) and 424(f)
of the Code, respectively), exceeds $100,000, the Options shall be treated as
Non-Qualified Stock Options to the extent required by Section 422 of the Code.
The rule set forth in the immediately preceding sentence shall be applied by
taking Options and other “incentive stock options” into account in the order in
which they were granted and the Fair Market Value of stock shall be determined
as of the time the respective options were granted. Options granted to members
of the Board of Directors shall be Nonqualified Stock Options, which are options
that do not qualify as “incentive stock options” within the meaning of Section
422 of the Code

2.2              Exercise Price. All stock Options under the Plan must be
granted with an exercise price of at least 100% of the Fair Market Value of the
common stock on the date of grant. Incentive stock options granted to any holder
of more than 10% of the voting shares must have an exercise price of at least
110% of the fair market value of the common stock on the date of grant. All
Options shall have an exercise price of $2.12 per share. The stock option
agreement specifies the date when all or any installment of the option is to
become exercisable.

2.3              Manner of Exercise. For non-employee Directors, payment of the
exercise price must be made in cash. For executive Officers, payment of the
exercise price may be made in cash or, if provided for in the stock option
agreement evidencing the award, (1) by surrendering, or attesting to the
ownership of, shares which have already been owned by the Holder, (2) by
delivery of an irrevocable direction to a securities broker to sell shares and
to deliver all or part of the sale proceeds to us in payment of the aggregate
exercise price, (3) by a “net exercise” arrangement, or (4) by any other form
that is consistent with applicable laws, regulations and rules.[1]

 

 ______________________

[1] NTD: the Option Agreement will permit all these methods for Officers.



2 
 

 

 

2.4              Awards to Non-Employee Directors. The Options granted to the
members of the Board of Directors will have a one-year vesting schedule, vesting
quarterly in equal installments on the first day of each three month period as
long as the Director is providing services to the Company on each such vesting
date. The term of such stock options are ten (10) years after the date of grant;
provided, however, that any unvested stock options will expire if the Director
ceases providing services to the Company, and a departing Director will have
ninety (90) days to exercise vested stock options after the Director ceases
providing services to the Company.

2.5              Awards to Executive Officers. The Options granted to the
Officers will have a four year vesting schedule, vesting 25% on the first
anniversary of the date of grant and the remaining options vesting 6.25% on the
quarterly anniversary of the first vesting date for a period of three years, as
long as the Officer continues providing services to the Company on each such
vesting date. The term of such stock options are ten (10) years after the date
of grant; provided, however, that any unvested stock options will expire if the
Officer ceases providing services to the Company, and a departing Officer will
have ninety (90) days to exercise vested stock options after the Officer ceases
providing services to the Company.

ARTICLE 3  

GENERAL TERMS

3.1              No Transfer. No award granted under the 2020 Stock Options Plan
may be transferred in any manner, other than by will or the laws of descent and
distribution, provided, however, that an incentive stock option may be
transferred or assigned only to the extent consistent with Section 422 of the
Code.

3.2              Change in Control. In the event of a merger or other
reorganization involving the Company, outstanding awards will be subject to the
agreement of merger or reorganization. Such agreement will provide for (1) the
continuation of the outstanding awards by the Company if it is the surviving
corporation, (2) the assumption or substitution of the outstanding awards by the
surviving corporation or its parent or subsidiary, (3) immediate vesting,
exercisability and settlement of the outstanding awards followed by their
cancellation, or (4) settlement of the intrinsic value of the outstanding awards
(whether or not vested or exercisable) in cash, cash equivalents, or equity
(including cash or equity subject to deferred vesting and delivery consistent
with the vesting restrictions applicable to such award or the underlying shares)
followed by cancellation of such awards.

3.3              Termination or Amendment. The Plan can be terminated by the
Board of Directors or the Committee at any time, and, subject to stockholder
approval where required by applicable law, can be amended. Any amendment or
termination may not materially impair the rights of holders of outstanding
awards without their consent.

3.4              Compliance with Laws. The Plan and the Options awarded under
the Plan and the issuance and delivery of Shares are subject to compliance with
all Applicable Law (including but not limited to state, federal and foreign
securities law and margin requirements), and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith.

3.5              Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.

 



3 
 

 

